Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Restriction/Election
1. Applicant’s election of an antibody comprising the following CDRs: heavy chain CDR1, CDR2, and CDR3 set forth in SEQ ID NO: 29-31, respectively; and light chain CDR1, CDR2, and CDR3 set forth in SEQ ID NOS: 32-34, respectively, in the reply filed on 10/06/2021 is acknowledged. Applicant also elected an antibody comprising a heavy chain variable region comprising SEQ ID NO: 35 and a light chain variable region of SEQ ID NO: 36.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2. Claims 1, 4-17, and 22-25 are pending and under consideration. 

Information Disclosure Statement
3. The information disclosure statement filed on 10/06/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 10/17/2019 are accepted by the Examiner.


Priority

5. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Sequence Compliance
6. This application contains sequence disclosures that are encompassed by the definitions for amino acid/nucleic acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino acid/nucleic acid sequences present in the specification (Table 2 on page 28; Table 3 on page 32) have been identified with a SEQ ID NO. 
All the amino acid/nucleic acid sequences appearing in the specification must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d).  Applicants must provide appropriate amendments to the specification inserting the required identifiers. If the amendments are extensive then a substitute specification may be required.


Objection to the Disclosure
7. The disclosure is objected to because it contains an embedded hyperlink (page 17, lines 17 and 19). Applicant is required to delete the embedded hyperlink. See MPEP § 608.01.


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

8. The following is a quotation of the first paragraph of 35 U.S.C. 112:


9. Claims 1, 4, 6, 8-14, 16-17, and 22-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1, 4, 6, 8-14, 16-17, and 22-24 are drawn to a binding molecule which specifically binds to Lrig-1 (leucine-rich and immunoglobulin-like domains 1) protein, whereas claim 25 is drawn to a method for preventing or treating immune-related diseases, comprising administering a binding molecule of claim 1 to a subject in need of treatment, so as to prevent or treat cancer. The claims do not require that claimed  
The specification discloses antibodies of eight clones, including H6 clone (Table 2 on page 28). The antibody of H6 clone comprises a heavy chain of SEQ ID NO: 51 and a light chain of SEQ ID NO: 52. (Table 2 on page 31; page 11, the 9th paragraph), a heavy chain variable region of SEQ ID NO: 35 and a light chain variable region of SEQ ID NO: 36, or heavy chain CDR1, CDR2, and CDR3 of SEQ ID NOS: 29-31, respectively, and the light chain CDR1, CDR2, and CDR3 of SEQ ID NOS: 32-34, respectively (page 8, the 2nd paragraph and 10th paragraph). The specification does not disclose binding molecules or antibodies with a random combination of CDRs or light chain/heavy chain variable regions as instantly claimed. The specification does not disclose any bivalent, bispecific molecule, bispecific antibody as recited in claim 17. It is well established in the art that the formation of an intact antigen binding site of an antibody routinely requires the association of the complete heavy and light chain variable regions of a given antibody. It is expected that proper association of heavy and light chain variable regions is required in order to form a functional antigen binding site (Paul, Fundamental Immunology, 3rd Edition, 1993, pages 292-295; in particular page 293, column 1, lines 3-8; column 1, line 31 to column 2, line 9; column 2, lines 27-30). Vajdos et al. teach that amino acid sequence and conformation of each of the CDRs of the heavy and light chains is critical for maintaining the antigen binding J. Mal. Biol. 320:415-428, 2002; in particular page 416). Thus, the instant disclosure is insufficient to support the broad genus of binding molecules or antibodies.
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of binding molecules, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of binding molecules and thus the instantly claimed method of using the binding molecules.  
10. Claims 1, 4, 6, 8-14, 16-17, and 22-25 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for (i) a Lrig-1 binding molecule comprising a heavy chain variable region that contains a heavy chain CDR1, CDR2, and CDR3 of SEQ ID NOS: 29-31, respectively, and a light chain variable region that contains the light chain CDR1, CDR2, and CDR3 of SEQ ID NOS: 32-34, respectively; and (ii) a method for treating melanoma comprising administering to a subject in need thereof an Lrig-1 binding antibody comprising a heavy chain variable region that contains a heavy chain CDR1, CDR2, and CDR3 of SEQ ID NOS: 29-31, respectively, and a light chain variable region that contains the light chain CDR1, CDR2, and CDR3 of SEQ ID NOS: 32-34, respectively, does not reasonably provide enablement for the binding molecules of claim 1 and a method for preventing or treating immune-related diseases, comprising administering the binding molecule according to claim 1 to a subject in need of treatment to prevent or treat cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
(i). Claims 1, 4, 6, 8-14, 16-17, and 22-24
Claims 1, 4, 6, 8-14, 16-17, and 22-24 are drawn to a binding molecule which specifically binds to Lrig-1 (leucine-rich and immunoglobulin-like domains 1) protein. The claims are broad because they encompass binding molecules or antibodies with a random combination of CDRs or light chain/heavy chain variable regions. The specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed genus of Lrig-1 binding molecules. The specification discloses antibodies of eight clones, including H6 clone (Table 2 on page 28). The antibody of H6 clone comprises a heavy chain of SEQ ID NO: 51 and a light chain of SEQ ID NO: 52. (Table 2 on page 31; page 11, the 9th paragraph), a heavy chain variable region of SEQ ID NO: 35 and a light chain variable region of SEQ ID NO: 36, or heavy chain CDR1, CDR2, and CDR3 of SEQ ID NOS: 29-31, respectively, and the light chain CDR1, CDR2, and CDR3 of SEQ ID NOS: 32-34, respectively (page 8, the 2nd paragraph and 10th paragraph). The specification does not disclose binding molecules or antibodies with a random combination of CDRs or light chain/heavy chain variable regions as instantly claimed.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen binding site of an antibody routinely requires the Fundamental Immunology, 3rd Edition, 1993, pages 292-295; in particular page 293, column 1, lines 3-8; column 1,  line 31 to column 2, line 9; column 2, lines 27-30). Vajdos et al. also teach that amino acid sequence and confirmation of each of the CDRs of the heavy and light chains is critical for maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (J. Mol. Biol. 320:415-428, 2002; in particular page 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.    
Even minor changes in the amino acid sequences of the heavy and light chain variable regions, particularly in the CDRs, may dramatically affect antigen binding function. For example, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (Proc. Natl. Acad. Sci. USA 79:1979-1983, 1982). Brown et al. teach a single amino acid change in VH CDR2 of a particular antibody was tolerated, but the antibody lost binding upon introduction of two amino acid sequence in the same region J. Immunology 156: 3285-3291, 1996; in particular page 3290 and Tables 1 and 2). 
 (ii). Claims 22-24
Claim is drawn to a pharmaceutical composition for preventing or treating cancer comprising the binding molecule according to claim 1, claim 23 recites a solid tumor, whereas claim 24 recites a laundry list of cancer. Claim 25 is drawn to a method for preventing or treating immune-related diseases comprising administering the binding molecule of claim 1 to a subject in need of treatment so as to prevent or treat cancer. The claims not only encompass a method of treating cancer but also preventing cancer.  
The specification discloses treatment with the Lrig-1 protein-specific monoclonal antibodies, including H6 antibody, resulted in decreased tumor size in a mouse B16F10 melanoma model as compared with a negative control (Example 8; Fig. 14). However, the specification does not provide sufficient evidence showing that administering a Lrig-1 binding molecule, such as the H6, can prevent immune-related diseases or cancer. The specification does not provide sufficient guidance or working examples on how to treat a broad range of cancer, which include any types of cancer (see claims 22 and 25), from leukemia, lung cancer to brain cancer. There is no evidence on the record or teachings in the prior art showing that a Lrig-1 binding molecule can be used to treat a broad range of cancer as recited in the instant specification. 
The specification discloses that Lrig-1 protein specifically present on the surface of regulatory T cells (page 4, lines 14-15) and that a Lrig-1 binding molecule, preferably an antibody, can suppress the function of regulatory T cells to effectively prevent, Journal Cancer 9 (16):2895-2909, 2018, in particular Abstract). The art also teaches that Lrig-1 is a negative regulator of growth factor signaling that has been to function as a tumor suppressor in vitro and in vivo in mice (Lindquist et al. Acta Oncologica 53 (9): 1135-1142, 2014, in particular Section of Results in Abstract). In view of the teachings in the art, it is unpredictable whether administering a Lrig-1 binding molecule can prevent or treat the broad range of cancer as recited in the claims. 
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention commensurate in scope with these claims.


Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
11. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

12. Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 25 recites “a method for preventing or treating immune-related diseases in the preamble, and “… so as to prevent or treat cancer” in the step. The two recitations are inconsistent, rendering the claim indefinite. 
13.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 25 recites the broad recitation “immune-related diseases”, and the claim also recites “cancer”, which is the narrower statement of the 
Likewise, claim 17 is rejected because it recites “a bivalent”, “bispecific molecule”, and “a bispecific antibody”. 

Claim Rejections under 35 USC § 112 (d) 
14. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15. Claims 23-24 are rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 22 recites "a pharmaceutical composition for preventing or treating cancer, comprising as an active ingredient: the binding molecule according to claim 1". Claim 23, which is a dependent claim of claim 22, recites “wherein the cancer is solid tumor”. However, such a limitation does not further limit the pharmaceutical composition recited in claim 22. Likewise, claim 24 does not further limit the pharmaceutical composition recited claim 22. 

Claim Objections
16. Claims 1, 4-17, and 22-25 are objected to because it recites non-elected subject matter (non-elected binding molecules). 


Conclusions
17. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      November 24, 2021